Citation Nr: 1746216	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-41 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to February 1969, including service in the Republic of Vietnam from July 1967 to July 1968 for which he was awarded a Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office.

In May 2015 and September 2016, the Board remanded the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bladder cancer as secondary to herbicide agent exposure in the Republic of Vietnam.

The Veteran is presumed to have been exposed to certain herbicide agents (sometimes called "Agent Orange") because he has verified service in the Republic of Vietnam, during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  However, bladder cancer is not one of the enumerated chronic diseases presumptively associated with herbicide agent exposure.  38 C.F.R. §§ 3.307, 3.309(e).  Thus, service connection cannot be granted on a presumptive basis.

In a May 2017 submission, the Veteran requested that his appeal be held until such future time as the Secretary of Veterans Affairs (Secretary) makes a determination as to whether to add bladder cancer to list of chronic diseases presumptively associated with herbicide agent exposure.  However, there currently is no stay in effect for these cases and there is no legal basis for delaying the adjudication of a claim for a determination that may not take place.  The Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 81332 (Dec. 27, 2010).

The Veteran may still establish service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran was afforded a VA bladder examination in November 2015.  The examiner opined that it is less likely than not that the Veteran's bladder cancer had its onset during or is otherwise medically related to active duty service.  The examiner noted that there were no symptoms or reports related to bladder cancer in service or until over thirty years after the Veteran's discharge from service.  The examiner also stated that bladder cancer was not one of the diseases presumptively linked to Agent Orange exposure, and "there is not sufficient evidence to show that Agent Orange exposure is a risk factor for bladder cancer."

In a September 2016 remand, the Board stated: "[T]he examiner did not provide a comprehensive explanation for why there was insufficient evidence of an association between bladder cancer and Agent Orange."  The Board remanded for a medical opinion to address the etiology of the Veteran's bladder cancer, including "a more complete medical explanation of why medical evidence does not show Agent Orange is a risk factor for bladder cancer."

The November 2015 examiner provided an addendum opinion in September 2016 that merely repeated his November 2015 opinion verbatim.  The AOJ requested another addendum opinion to address this inadequacy and in February 2017 the same examiner provided another addendum opinion.  He continued to opine that it is less likely than not that the Veteran's bladder cancer was directly caused by herbicide agent exposure, based on the following rationale:

According to an article in Urologic Nursing in April 2013 - "Urologic Cancer Risks for Veteran[s] Exposed to Agent Orange[,"] it states the following: "Based on current evidence, the IOM [Institute of Medicine] committee was unable to conclude that a link between Agent Orange exposure and bladder cancer exists.  There is insufficient evidence to determine such an association."

The IOM was the health arm of the National Academies of Sciences, Engineering, and Medicine (NAS), and in 2016 was renamed the Health and Medicine Division of the NAS.  The examiner's statement is an accurate reflection of the state of IOM research in April 2013; however, this does not reflect current research.

The Secretary has entered into an agreement with NAS to review and summarize the scientific evidence concerning the association between exposure to herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  The NAS submits a report to the Secretary every two years regarding the results of their review and summary of the medical literature.  As relevant, in the latest report "Veterans and Agent Orange: Update 2014" (Update 2014), released in March 2016, NAS moved bladder cancer from the "inadequate or insufficient evidence" category to the "limited or suggestive evidence" category.  NAS has defined "limited or suggestive evidence of an association" to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."

The article on which the February 2017 addendum opinion was based pre-dates Update 2014, and it appears the examiner was unaware of this change in the research and classification when he formed his opinion.  As a result, the Board finds that a remand is required to obtain an opinion that takes into consideration the Update 2014.

Also, in a September 2017 appellate brief, the Veteran's representative raised for the first time the contention that the Veteran's bladder cancer may have been caused or aggravated by his service-connected diabetes mellitus or diabetic complications.  As the Board is already remanding for an opinion regarding the etiology of bladder cancer, this contention should also be addressed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran need not be re-examined unless an examination is deemed necessary.  Obtain an opinion from an appropriate individual to address these questions, based on a review of the record:

a)  Is it at least as likely as not (e.g., 50 percent probability or greater) that the Veteran's bladder cancer was caused by his exposure to herbicide agents in Vietnam?

The examiner is to consider the "Veterans and Agent Orange: Update 2014" that moved bladder cancer from the "inadequate or insufficient evidence" category to the "limited or suggestive evidence" category.  The examiner is further advised of the fact that bladder cancer is not presumptively associated with herbicide exposure under VA regulations cannot serve as the sole basis for a negative opinion.

b)  Is it as least as likely as not (e.g., 50 percent probability or greater) that the Veteran's bladder cancer was caused or aggravated by his service-connected diabetes mellitus or its complications (diabetic nephropathy and erectile dysfunction)?

Complete rationales for opinions expressed and conclusions reached should be set forth in the report.  If an opinion cannot be provided without resorting to speculation, please explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

